Citation Nr: 0814604	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-39 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of cold 
injury to the hands and feet.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from May 
1949 to December 1952.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2005 
rating decision of the Newark, New Jersey, Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 
2007 a Travel Board hearing was held before the undersigned; 
a transcript of the hearing is of record.  In December 2007, 
the matter was referred to the Veterans Health Administration 
(VHA) for an advisory medical opinion; the opinion was 
received in January 2008.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
any disability of the hands and feet the veteran now has is a 
residual of cold injury in service.


CONCLUSION OF LAW

Service connection for residuals of cold injury to the hands 
and feet is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002). Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1). VCAA notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  A letter from the RO 
in April 2005 explained what the evidence needed to show to 
substantiate the claim of secondary service connection.  It 
also explained that VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  It 
specifically advised the veteran to submit any relevance in 
his possession.  The December 2005 rating decision, a 
November 2006 statement of the case (SOC) and a subsequent 
supplemental SOC provided the text of applicable regulations 
and explained what the evidence showed and why the claim was 
denied.  A March 2006 letter provided notice regarding rating 
criteria and effective dates of awards (See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006)) (however such notice 
would only be relevant if service connection were being 
granted).  While complete VCAA notice was not provided prior 
to the rating on appeal, the appellant had ample opportunity 
to respond to the notice letter and the SOC and SSOC and to 
supplement the record after notice was given.  The claim was 
thereafter readjudicated.  See June 2007 supplemental SOC.  
The veteran is not prejudiced by any technical notice 
deficiency that may have occurred along the way, and no 
further notice is required.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records SMRs), along with relevant 
private and VA medical evidence.  He has not identified any 
additional evidence pertinent to the claim.  He was provided 
VA examinations.  In December 2007, the Board sought a VHA 
medical advisory opinion from a neurologist.  In a February 
2008 letter, the Board notified the appellant of the opinion 
and provided him with a copy.  He was notified that he had 60 
days to submit any additional evidence or argument in support 
of his claim.  VA's duty to assist the veteran is met.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review.

II.  Factual Background

The veteran served on active duty in the U.S. Air Force in 
Alaska, and it is conceded that he was exposed to cold 
weather conditions.  He contends that he has disabilities of 
the hands and feet due to cold injury in service.  His SMRs 
do not document any complaints or findings regarding cold 
injury or hand/foot pathology.  The separation examination 
noted normal feet, lower extremities, upper extremities, 
skin, vascular system, and neurologic evaluation.  

On VA examination in April 2005, the veteran reported a 
history of numbness and stinging pain of the hands and feet 
during guard duty in Alaska.  He reported that he continued 
to experience occasional pain and tingling in the fingers and 
toes, especially in cold weather.  Examination noted normal 
color, temperature, pulses, and hair distribution of the 
hands, with the left thumb nail onychomychotic.  No arthritic 
changes were noted.  Examination of the feet noted no hair 
over the legs; no atrophy; normal skin color; both big 
toenails were yellowish; the left foot was mildly cold to 
touch compared to the right.  X-rays of the hands and feet 
showed no evidence of frostbite injury.  The assessment was 
"frostbite injury with residuals as described above and no 
X-ray evidence of frostbite injury."

A June 2006 treatment record from F.J.F., M.D., noted the 
veteran had symptoms consistent with uncomplicated Raynaud's 
Syndrome.  Nerve conduction studies at that time were grossly 
normal.

A statement dated in September 2007 from S.K.S., M.D., board-
certified in internal medicine and geriatric medicine, stated 
that the veteran "suffers from persistent numbness, tingling 
and pain in both hands including fingers and feet upon 
exposure to cold air.  It is my medical opinion that this 
most likely then [sic] not, may be due to a residual effect 
of his past medical history of frost bite from cold exposure 
while enlisted in the US Air Force while being posted in 
Alaska."

A statement received in November 2007 from V.P.D., DPM, noted 
that the veteran had been "diagnosed with persistent pain 
and numbness in the toes of both feet."  Dr. D. noted that 
the veteran attributed this condition to overexposure to 
freezing temperatures while on active duty, and reported a 
history of mild to moderate symptoms following service 
discharge that had escalated to "severe pain and numbness.  
Based upon this medical history, it is my opinion that over 
exposure to the elements is a most likely reason for his 
current condition."

Pursuant to the Board's referral of this case for a VHA 
medical opinion, a VA neurologist was asked to review the 
veteran's claims folder and answer the following questions 
posed by the Board:  Based on the record, does the veteran 
currently have an identifiable disability entity (disease or 
pathology) of the hands or feet (to include vascular, 
neurologic, or fungal) that may be a residual of cold injury?  
If so, please identify (provide clinical diagnosis of) all 
such disability (ies).  If the answer to the above question 
is yes, is it at least as likely as not, (i.e., a 50 percent 
or better probability) that the current cold injury residual 
disability of the hands or feet is related to the veteran's 
exposure to cold conditions in Alaska in the early 1950s?

After reviewing the veteran's claims folder, a VA staff 
neurologist opined:

[I]t is likely that the patient is 
suffering from a small nerve fiber 
neuropathy.  This is based on the nature 
and character of the pain, in light of 
normal nerve conductions.  He may also 
have some vascular disease as reflected by 
the hair loss of the legs, but this could 
also be due to neuropathy given that his 
distal pulses were intact bilaterally 
(dorsalis pedalis).  The major issue seems 
to be whether or not this is due to the 
cold exposure that the patient received.  

The neurologist went on to explain that there are five stages 
of frostbite.  The first, frostnip or incipient frostbite 
involves freezing that reaches just into the epidermis, 
appears as a shallow, blanched wheal formation on the nose or 
ears, and disappears with contact rewarming and leaves no 
sequelae.  As freezing penetrates more deeply into skin and 
underlying structures, Stage One frostbite occurs:  

This is a part-thickness or full-thickness 
injury to the skin of an extremity, with 
additional damage to sensitive underlying 
structures such as nerves, muscles, and 
vasculature.  It appears as a pale waxy 
area with a doughy consistency to the 
touch, unless it is prolonged for several 
hours.  This injury is non-necrotizing and 
the deep neurovascular dysfunction is 
usually reversible, although desquamation 
and transient swelling, erythema, and cold 
sensitivity can be expected over the next 
few weeks.  The second, third, and fourth 
stages of frostbite are characterized by 
more extensive injury with vesicle 
formation, both non-hemorrhagic and 
hemorrhagic, and eschar formation.  With 
subsequent freezing of deeper structures 
including bone, muscle, nerves depending 
on the stage.  Since all of these stages 
would be expected to require immediate 
medical attention.  As medical attention 
was not sought it is unlikely that this 
patient suffer [sic] the second, third or 
fourth stage of frostbite.  Thus this 
patient likely suffered from either frost 
nip or the first stage frostbite.  Neither 
of these conditions results in long-term 
sequelae.  Only second stage frostbite and 
greater leave permanent sequelae that can 
result in paresthesias, hyperhidrosis 
(sweating) of the palms, and cold 
sensitivity.

It is unclear to this reviewer how the 
other physicians...came to the conclusion 
that this patient's complaint of tingling 
and numbness of the hands and feet were 
the result of cold exposure.  It seems to 
this reviewer that Dr. [F]'s diagnosis of 
Raynaud's syndrome would be the most 
logically [sic] for this patient's 
complaint of cold sensitivity....

In summary, it is this reviewer's opinion 
that this patient likely has a small nerve 
fiber neuropathy, accompanied by Raynaud's 
syndrome.  Further, I do not believe that 
it was caused by this patient's cold 
exposure while he was in the service for 
the reasons stated above.

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  If cardiovascular disease (including occlusive 
arterial disease) is manifested to a compensable degree in 
the first post- service year, it may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  To prevail on the question of service 
connection there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in- service incurrence of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury 
(disability).  Hickson v. West; 13 Vet. App. 247, 248 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

While the veteran reports that he has experienced symptoms of 
hand and feet tingling and pain since his period of service, 
the objective record does not document any postservice 
complaints or treatments for hand or feet pathology until his 
present claim for service connection in 2005.  Such a 
prolonged time interval between service separation and the 
earliest documentation of the current disability is of itself 
a factor weighing against a finding of service connection.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The statements of Drs. S. and D. to the effect that the 
veteran's current complaints of pain, tingling, and numbness 
in the hands and feet were most likely the results of cold 
exposure in service are based on the veteran's own history of 
ongoing problems since service (which is not supported by any 
contemporaneous medical evidence showing such complaints), do 
not contain any supporting rationale, and do not reflect any 
particular knowledge of cold injury/frostbite residuals on 
the part of the examiners.

On the other hand, the January 2008 VHA opinion clearly 
merits more substantial probative value.  The consulting 
practitioner, a professor of neurology, clearly has 
particular expertise in the subject area of etiology of 
neurological diseases.  His opinion reflects a thorough 
review of the record, and contains a detailed explanation of 
the rationale for the opinion, including a detailed 
explanation of the various degrees of frostbite and their 
long-term effects.  He explains why the veteran's symptoms 
are accounted for in the diagnoses of small nerve fiber 
neuropathy and Raynaud's syndrome, and why it is unlikely 
that the veteran suffered the degree of frostbite in service 
that would result in sequelae decades later.

The probative value of medical opinion evidence is based on 
the medical expert's review of pertinent historical data, and 
the examiner's knowledge and skill in analyzing the data.  
Greater weight may be placed on one physician's opinion over 
another's depending on factors such as reasoning employed by 
the physicians, and whether or not and to what extent they 
review prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  Because of his detailed 
analysis of the medical record, explanation of supporting 
rationale, and references to medical knowledge in the matter, 
the Board finds the January 2008 VA specialist's advisory 
opinion persuasive that the veteran does not have current 
residuals of inservice cold injury to the hands or feet.
Because the veteran is a layperson, his allegations that his 
hand and foot symptoms are related to frostbite in service, 
are not competent evidence.  "Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The preponderance of the evidence 
is against this claim; hence, it must be denied.


ORDER

Service connection for residuals of cold injury to the hands 
and feet is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


